Title: From James Madison to James Madison, Sr., 16 November 1786
From: Madison, James
To: Madison, James, Sr.

Hond. Sir
Richmd. Novr. 16. 1786.
Mr. Anderson in answer to your enquiries tells me that you shall have goods at 87½ Per Ct. and that he will take Tobo. for his brother if it be ready by the 10th. of next month. The H. of Delegates have done little since my last, and some of what was then done is still ineffectual for want of a Senate. A proposition for stopping the receipt of indents was made, and met with so little countenance that it was withdrawn. They will continue to be receivable as far as the law now permits, and those who have them not would do well to provide them. A bill is depending which makes Tobo. receivable in lieu of the specie part of the current tax: according to its value at the different Warehouses. Whether it will pass or not is uncertain. I think it most probable that it will pass. Nothing has yet been done as to the certificate tax. I have sent Mr. R. Taylor his French Dicty by Mr. Pannel. Its price was 14/. With best regards to the family I remain Yr. dutiful son
Js. Madison Jr.
I have a letter from Mr. J. Smith giving me the first information that J. W & J. M are not to return to the Academy, and asking for the balances. I hope my brother F. has taken steps for remitting his.
